     Case 2:18-cv-00007 Document 74 Filed 09/19/19 Page 1 of 3 PageID #: 220



                    IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                            CHARLESTON DIVISION

JAMES T. BRADLEY and GARRETT LAMBERT,
in their own right and on behalf of others
similarly situated,

              Plaintiffs,

v.                                                Civil Action No. 2:18-cv-00007
                                                  Judge John T. Copenhaver, Jr.

LEGACY LAND MANAGEMENT, INC.,
KENNETH LAMBERT, and SHERRI
LAMBERT, individually,

              Defendants.

                            NOTICE OF DISMISSAL OF CLAIM

       COMES now the Plaintiffs, by counsel, Greg A. Hewitt, Anthony M. Salvatore, James C.

Powell, and Anthony J. Majestro, and dismisses the claim under the Fair Labor Standards Act 29

USC § 201, et. seq, as stated in paragraph 5 of the Plaintiffs’ Amended Complaint, with

prejudice.

                                                  PLAINTIFFS,

                                                  By Counsel

                                                  /s/ Greg A. Hewitt
                                                  Greg A. Hewitt (WVSB 7457)
                                                  Anthony M. Salvatore (WVSB 7915)
                                                  HEWITT & SALVATORE, PLLC
                                                  204 North Court Street
                                                  Fayetteville, WV 25840
                                                  Phone: 304-574-0272
                                                  Fax:     304-574-0273
                                                  ghewitt@hewittsalvatore.com
                                                  asalvatore@hewittsalvatore.com


                                                  And
Case 2:18-cv-00007 Document 74 Filed 09/19/19 Page 2 of 3 PageID #: 221




                                      Anthony J. Majestro (WVSB 5165)
                                      J.C. Powell (WVSB 2957)
                                      POWELL & MAJESTRO PLLC
                                      405 Capitol Street, Suite P1200
                                      Charleston, WV 25301
                                      Phone: 304-346-2889
                                      Fax: 304-346-2895
                                      amajestro@powellmajestro.com
                                      jcpowell@powellmajestro.com
     Case 2:18-cv-00007 Document 74 Filed 09/19/19 Page 3 of 3 PageID #: 222



                    IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                            CHARLESTON DIVISION

JAMES T. BRADLEY and GARRETT LAMBERT,
in their own right and on behalf of others
similarly situated,

              Plaintiffs,

v.                                                  Civil Action No. 2:18-cv-00007
                                                    Judge John T. Copenhaver, Jr.

LEGACY LAND MANAGEMENT, INC.,
KENNETH LAMBERT, and SHERRI
LAMBERT, individually,

              Defendants.

                               CERTIFICATE OF SERVICE

       I, Greg A. Hewitt, counsel for the Plaintiffs, hereby certify that on September 19, 2019, I

electronically filed the foregoing document with the Clerk of Court using the CM/ECF system.


                                                       /s/             Greg A. Hewitt
                                                             Greg A. Hewitt
